DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 09/17/2020, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Paul A. Schwarz (Reg. No. 37,577) on 01/14/2021.

The amendments filed on 09/17/2020 have been entered.
The claims amendments and the applicant’s remarks filed on 09/17/2020 overcome the objections and the USC 103 rejections previously set forth in the Office Action mailed on 06/18/2020.
Claim 14 is interpreted under USC 112(f), where the specification of the instant application discloses the structure and the associated function as set forth in the Office Action mailed on 06/18/2020.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1.(Currently Amended) A device comprising a license verification circuit for selectively activating one or more protected circuits of the device, the license verification circuit being adapted to:
communicate outside the device an identifier associated with the device;
receive a first license; 
after having received the first license, derive a device key from the identifier by applying a key derivation function and decrypt the first license using the device key in order to extract a first verification code; and
activate a first protected circuit by loading an activation code into an activation register associated with the first protected circuit based on a verification of the first verification code;
wherein the license verification circuit comprises:
a license server comprising a key derivation circuit for deriving the device key and a decryption circuit for decrypting the first license; 
a first license client associated with the first protected circuit and comprising a first control circuit for activating the first protected circuit based on the first verification code; and
a second license client associated with a second protected circuit and comprising a second control circuit adapted to activate the second protected circuit by loading a second activation code into an activation register associated with the second protected circuit.

2.(Previously Presented) The device of claim 1, wherein the identifier associated with the device is provided by a physically unclonable function. 

3. (Previously Presented) The device of claim 1, wherein the license verification circuit is adapted to read the identifier associated with the device over an interface protected by encryption.

4. (Cancelled).

5. (Currently Amended) The device of claim 1 [[4]], wherein the license server is adapted to transmit the first verification code to the first license client and the second verification code to the second license client.

6. (Currently Amended) The device of claim 1 [[4]], wherein the first verification code is encrypted by the license server based on a further key extracted from the first license and transmitted to the first control circuit of the first license client.
7. (Previously Presented) The device of claim 6, wherein the decryption circuit is further adapted to extract the further key from the first license.



9. (Currently Amended) The device of claim 1 [[4]], wherein the first license client comprises:
a challenge generation circuit comprising a random number generator adapted to generate a challenge value and to transmit the challenge value to the license server; and 
a first response generation circuit adapted to generate a first response value based on at least the challenge value, wherein the license server comprises:
a second response generation circuit adapted to receive the challenge value and to generate a second response value based on at least the challenge value, wherein the first license client further comprises a verification circuit adapted to compare a first response value with the second response value.

10. (Previously Presented) The device of claim 9, wherein the first and second response generation circuits are adapted to generate the first and second response values based on a hash function.

11. (Currently Amended) The device of claim 1 [[4]], wherein the first license client comprises a non-volatile memory storing a copy of the activation code, the first 

12.(Previously Presented) The device of claim 1, wherein the verification code comprises further data indicating one or more of:
a period of validity of the license;
a geographic limit of the license;
a limitation of the license to one or more hardware types;
a temperature limitation of the license;
a voltage limitation of the license;
a bandwidth limitation of the license;
a speed limitation of the license;
an acceleration limitation of the license;
a humidity limitation of the license;
a light-level limitation of the license;
a magnetic field limitation of the license; and
a radioactivity limitation of the license.

13. (Previously Presented) The device of claim 1, wherein the first activation code comprises a plurality of bits, and the first protected circuit comprises a plurality of logic gates adapted to selectively activate a signal path of the first protected circuit, each logic gate having a first input coupled to a node of the first protected circuit and a second input coupled to receive one of the bits stored by the activation register.

receive a first license; 
after having received the first license, derive a first device key from a first identifier associated with the first IP module by applying a key derivation function and decrypt the first license using the first device key in order to extract a first verification code; and
activate a first protected circuit of the first IP module by loading a first activation code into an activation register associated with the first protected circuit based on a verification of the first verification code; and 
a second IP module comprising a second license verification circuit adapted to: receive a second license; 
after having received the second license, derive a second device key from a second identifier associated with the second IP module by applying the key derivation function and decrypt the second license using the second device key in order to extract a second verification code; and
activate a second protected circuit of the second IP module by loading a second activation code into an activation register associated with the second protected circuit based on a verification of the second verification code; and 
a circulator adapted to transmit the first license to the first IP module and the second license to the second IP module.

15. (Currently Amended) A system comprising: 

a key derivation circuit adapted to derive a device key based on a device identifier of the device by applying a key derivation function; and 
an encryption circuit adapted to generate a first license for one or more protected circuits of said device by encrypting one or more activation codes using said device key; and
a license verification circuit for selectively activating the one or more protected circuits of the device, the license verification circuit being adapted to: 
communicate outside the device the identifier associated with the device; 
receive the first license; 
after having received the first license, derive the device key from the identifier by applying the key derivation function and decrypt the first license using the device key in order to extract a first verification code; and 
activate a first protected circuit by loading an activation code into an activation register associated with the first protected circuit based on a verification of the first verification code; 
wherein the license verification circuit comprises: 
a license server comprising a further key derivation circuit for deriving the device key and a decryption circuit for decrypting the first license; 
a first license client associated with the first protected circuit and comprising a first control circuit for activating the first protected circuit based on the first verification code; and 
a second license client associated with a second protected circuit and comprising a second control circuit adapted to activate the second protected circuit by loading a second activation code into an activation register associated with the second protected circuit.

16. (Previously Presented) The license generation circuit of claim 15, wherein the encryption circuit is further adapted to encrypt a further key to be included in said first license.

17. (Currently Amended) A method of license verification for selectively activating one or more protected circuits of a device, the method comprising:
communicating, outside the device, an identifier associated with the device; 
receiving a first license; 
after having received the first license, deriving a device key from the identifier by applying a key derivation function and decrypting the first license using the device key in order to extract a first verification code; and 
activating a first protected circuit by loading the first activation code into an activation register associated with the first protected circuit based on a verification of the first verification code; 
wherein the device key is derived by a key derivation circuit of a license server of the device; 
wherein the first license is decrypted by a decryption circuit of the license server; 
wherein a first license client is associated with the first protected circuit and comprises a first control circuit for activating the first protected circuit based on the first verification code; and 
wherein a second license client is associated with a second protected circuit and comprises a second control circuit adapted to activate the second protected circuit by loading a  second activation code into an activation register associated with the second protected circuit.

Allowable Subject Matter
Above Claims 1-3 and 5-17 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Huang “IC activation and user authentication for security-sensitive systems”, 2008 IEEE International Workshop on Hardware-Oriented Security and Trust, IEEE Xplore: 09 July 2008, Print ISBN: 978-1-4244-2401-6,
Roy et. al. (US 20100284539 A1), 
Sadhasivan et. al. (US 20160342777 A1), and
Kan et. al. (20110109425).

Huang teaches an Integrated circuit (IC) that includes a protected circuit to be selectively unlocked, where the physical IC, i.e. device, comprises verification logic such as “comparator” “signature generator”, “asymmetric encryption” and storage component, 
While Huang-Roy-Sadhasivan-Kan discloses the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses the all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses after having receiving first license then deriving device key from identifier associated with a device and decrypting the first license to extract activation code to activate the protected circuit, and loading a second activation code from a second license to activate a second protected circuit. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497